Clieeord, J.
The defendant was arrested November 13,1973, on a charge of violating a Reynoldsburg city ordinance. He requested a jury trial in the mayor’s court and .the case was transferred to the Franklin County Municipal Court. The defendant requests that the charge filed against him be dismissed on the grounds that he has not been brought to trial within the time limits established by R. C. 2945.71, 2945.72 and 2945.73.
As to persons charged with a criminal offense committed prior to January 1, 1974, Section 3 of Am. Sub. IT. B. No. 511 (new Criminal Code) reads in part, as follows :
* * Persons charged with an offense, other than a capital offense, committed prior to the effective date specified in Section 4 of this Act shall be prosecuted under the law as it existed at the time the offense was committed. ’ ’
It should be noted that even though Section 3 of Am. Sub. H. B. No. 511 was not given a Revised Code section number, it is part of the law. Statutes usually are not codified if their application is temporary. See R. C. 103.131.
R. C. 2945.71, 2945.72 and 2945.73, which became effective on January 1, 1974, are not applicable to arrests made prior to January 1, 1974, and therefore the motion to dismiss is overruled.

Motion to dismiss overruled.